     Case 2:17-cv-01581-APG-DJA Document 44-2 Filed 02/04/20 Page 2 of 3



 1   MICHAEL N. BEEDE, ESQ.
     Nevada Bar No. 13068
 2
     JAMES W. FOX, ESQ.
 3   Nevada Bar No. 13122
     THE LAW OFFICE OF MIKE BEEDE, PLLC
 4   2470 St. Rose Pkwy, Suite 307
 5
     Henderson, NV 89074
     T: 702-473-8406
 6   F: 702-832-0248
     eservice@LegalLV.com
 7   Attorney for Defendants, Susan Patchen, The Eagle and The Cross, LLC, and A
 8
     Accountable Carpet Care

 9                      UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
10
      NATIONSTAR MORTGAGE, LLC, and               CASE NO. 2:17-cv-01581-APG-DJA
11    FEDERAL     NATIONAL          MORTGAGE
      ASSOCIATION,
12                    Plaintiff,
      v.                                          [PROPOSED] ORDER
13                                                GRANTING DEFENDANTS’
      CANYON WILLOW TROP OWNERS’                  MOTION TO ENLARGE TIME
14
      ASSOCIATION; NEVADA ASSOCIATION             FOR SERVICE OF PROCESS
15    SERVICES, INC.; SUSAN PATCHEN; THE          AND FOR AN ORDER FOR
      EAGLE AND THE CROSS, LLC; and A             SERVICE BY PUBLICATION
16
      ACCOUNTABLE CARPET CARE
17
                     Defendants.
18    SUSAN PATCHEN; THE EAGLE AND THE
      CROSS, LLC; and A ACCOUNTABLE
19
      CARPET CARE,
20                  Counterclaimants,
      v.
21

22
      NATIONSTAR MORTGAGE, LLC; DIANA L.
      WHITE;   and   FEDERAL    NATIONAL
23    MORTGAGE ASSOCIATION; THE ESTATE
      OF DIANA L. WHITE AND ANY UNKNOWN
24    HEIRS
25
                           Counter-defendants
26

27

28
     Case 2:17-cv-01581-APG-DJA Document 44-2 Filed 02/04/20 Page 3 of 3



 1          IT IS ORDERED that the Defendants/Counterclaimants Susan Patchen; The Eagle and The
 2   Cross; and A Accountable Carpet Care be granted an additional 90 days to serve Counter-Defendants
 3   Diana L. White and The Estate of Diana L. White and Any Unknown Heirs; and

 4          IT IS FURTHER ORDERED, that the Counter-Defendants may be served by Publication

 5
     of the Summons, and First Amended Counterclaim at least once a week for four (4) consecutive
     weeks in a newspaper of general circulation, Nevada Legal News, published in Clark County,
 6
     Nevada.
 7

 8             Dated this 5th day of February, 2020.
                            Dated this ___ day of February, 2020.
 9

10                                                ________________________________
                                                  UNITED
                                                  Daniel J.STATES
                                                            AlbregtsDISTRICT JUDGE
11   Submitted by:                                United States Magistrate Judge
12
     ________________________
13   MICHAEL BEEDE, ESQ.
     Nevada Bar No. 13068
14   JAMES W. FOX, ESQ.
15
     Nevada Bar No. 13122
     THE LAW OFFICE OF MIKE BEEDE, PLLC
16   2470 St. Rose Pkwy, Suite 307
     Henderson, NV 89074
17   T: 702-473-8406
18
     F: 702-832-0248
     eservice@LegalLV.com
19   Attorney for Defendants, Susan Patchen, The Eagle and The Cross, LLC, and A
     Accountable Carpet Care
20

21

22

23

24

25

26

27

28
